Citation Nr: 1313615	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cold weather injuries of the bilateral ears.

2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.  He served in the Korean War and his citations include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Chicago RO currently has jurisdiction of this case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran expressed his wish to withdraw this appeal in a January 2013 written statement that bears his name and claim number. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew this appeal in a January 2013 written statement which bears his name and claim number and expresses his wish that he does "not want to continue the appeal process."  This statement was submitted in response to a January 2013 letter notifying him that his case had been forwarded to the Board for appellate review.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the January 2013 statement is in writing, includes the Veteran's name and claim number, and clearly reflects his wish to withdraw this appeal.  The Board has not yet issued decisions on the claims on appeal.  Accordingly, the criteria for withdrawal of an appeal with regard to these claims have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the service connection claim for chest density is not appropriate and the Veteran's appeal should be dismissed.  Id.   


ORDER

Entitlement to service connection for cold weather injuries of the bilateral ears is dismissed. 

Entitlement to an initial compensable rating for a bilateral hearing loss disability is dismissed. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


